Citation Nr: 1137157	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a service-connected chronic adjustment disorder prior to October 17, 2007, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2003 and June 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2010, the Board remanded the appeal solely for the purpose of scheduling the Veteran for a requested hearing before the Board.

In February 2011, the Veteran testified before an Acting Veterans Law Judge in a hearing held at the RO.  A transcript of that hearing has been associated with the record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a February 2003 rating decision, the RO granted service connection for a chronic adjustment disorder and assigned a 10 percent evaluation.  The Veteran appealed the rating, which was ultimately increased to 30 percent for the period on appeal prior to October 17, 2007, and 50 percent thereafter.  The Board finds that further examination is required so that the decision is based on a record that contains a contemporaneous and complete examination.  

The record reflects that the last VA examination was conducted in June 2008.  During the February 2011 hearing, the Veteran reported that his chronic adjustment disorder prevents him from maintaining employment.  Given the contention that the Veteran's chronic adjustment disorder has gotten worse since the last examination, he must be reexamined to assess the current severity of this condition.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The record also reflects that the Veteran receives treatment at the San Francisco VA Medical Center (VAMC) and at the Fremont VA Outpatient Center (VAOPC).  The April 2009 supplemental statement of the case (SSOC) reflects that VA treatment records have been obtained through January 2009.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, all VA treatment records from January 2009 to the present must be associated with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all records of mental health treatment received by the Veteran from January 2009 to the present at the San Francisco VAMC and at the Fremont VAOPC.  

2.  In view of the reported impact the Veteran's chronic adjustment disorder has on his employment, a Social and Industrial Survey should be provided for the purpose of ascertaining the impact this service-connected condition alone has on his ability to obtain and maintain substantially gainful employment.  The Board notes that the Veteran is currently receiving a total disability rating based on individual unemployability due to the effect that all of his service-connected conditions combined have on his ability to work.  The purpose of the Social and Industrial Survey is to attempt to differentiate the symptomatology and impact these other service-connected conditions have on the Veteran's ability to engage in substantially gainful employment from the impact caused by the chronic adjustment disorder condition alone.  Should the examiner be unable to differentiate the symptomatology, the examiner should so state and provide a supporting explanation as to why not.  

3.  Following the completion of the above, schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected chronic adjustment disorder.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, elicit a history of relevant symptoms from the Veteran, and report on the severity of the service-connected psychiatric disability.  

Additionally, the examiner is requested to comment on the Veteran's current level of social and occupational impairment due to his chronic adjustment disorder, to include the impact this condition has on his ability to engage in substantially gainful employment.  

Further, the examiner is requested to address whether there has been any change in condition or fluctuation of symptomatology for this condition from October 1997 (effective date of grant of service connection) to the present and, if so, for which definable period or periods of time.  

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


